By the Court,
Dixok, C. J.
The only question properly presented for our review, is, whether the contract set forth in the complaint, and upon which this action is instituted, is void because made in restraint of trade. We are clearly of opinion that it is not.
Contracts in general restraint of trade are void; but if in partial restraint of trade only, they may be supported, provided the restraint be reasonable and the contract founded on a good and valuable consideration. This distinction was early taken, and has always prevailed both in England and in this country. Contracts in partial restraint are such as operate only as to particular places and persons, or for a limited time. Instances of the latter kind are very numerous, and the contract before us adds but another to the long list to be found in the books. It is limited and particular, the defendant having covenanted not to sell any kind of spirituous or ardent liquors, wine or beer, in quantities less than one half barrel, upon two lots in the village of Eichfield in this state. He could sell upon the adjoining lots, or he could cross the street, or sell in any other part of the village. It is impossible to say that the public would suffer any damage or inconvenience from such restriction; or that it comes within the reason assigned for the difference between contracts in general restraint of trade and those which are in partial restraint of it only, and for which the former are declared void, whilst the latter are supported. It does not tend to promote monopoly, or to discourage industry, enterprise or just competition. It is, therefore, a valid *545limitation, upon tbe uses to wbicb tbe defendant might appropriate tbe lots. Similar limitations are frequently found in leases and policies of insurance; and it bas never been supposed that they were inconsistent with tbe policy of tbe law with irespect to trade.
Eor a case in all respects analogous to tbis, we refer to Holmes vs. Martin, 10 Geo., 503.
Order affirmed.